Citation Nr: 1000308	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  97-07 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder, to 
include L1-5 disc pathology, S1 radiculopathy, and L3-4 
foraminal stenosis.  

2.  Entitlement to service connection for a skin disability, 
to include pseudofolliculitis barbae.  

3.  Entitlement to an initial evaluation in excess of 50 
percent for posttraumatic stress disorder (PTSD), from 
January 24, 1996, to May 20, 1998.  


WITNESSES AT HEARING ON APPEAL

Appellant and custodian


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 
1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The Board remanded these claims in March 2001, August 2003, 
November 2005, and June 2009.  A review of the record shows 
that the RO has complied with all remand instructions to the 
extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified at hearings before the Board in March 
2003 and September 2009.  

The Board notes that an August 2003 Board remand referred a 
clothing allowance to the RO.  In addition, at the September 
2009 Board hearing, the Veteran's sister again referred to 
the clothing allowance claim.  She also expressed a desire to 
claim service connection for disabilities secondary to Agent 
Orange exposure at the September 2009 Board hearing.  The 
Board refers these claims to the RO.  


FINDINGS OF FACT

1.  A back disorder was not manifested during active service, 
or within one year of separation from service, nor is a 
current back disorder otherwise related to such service.

2.  The Veteran is not shown to have a skin disability, to 
include pseudofolliculitis barbae.  

3.  The Veteran's PTSD is not productive of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by the 
Veteran's active service, nor may in-service incurrence be 
presumed.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

2.  A skin disability, to include pseudofolliculitis barbae, 
was not incurred in or aggravated by active service, nor may 
a skin disability be presumed to have incurred in such 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

3.  The criteria for an initial disability evaluation in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in March 2001.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless.  Although the notice provided to the appellant in 
March 2001 was not given prior to the first AOJ adjudication 
of the claim, this matter was remanded in November 2005, and 
thereafter, the RO issued another VCAA letter to the 
appellant in November 2005.  While these notices do not 
provide any information concerning the evaluation or the 
effective date that could be assigned should service 
connection or increased rating be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), since this decision 
affirms the RO's denial of service connection and increased 
rating, the appellant is not prejudiced by the failure to 
provide that further information.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the appellant.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records, as well as post-service VA and private 
medical records.  The evidence of record also contains 
several reports of VA examinations.  The examination reports 
obtained are fully adequate and contain sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The appellant has not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced the appellant in the adjudication of this appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied.  For all the foregoing reasons, the Board 
will proceed to the merits of the appeal.  

Service Connection Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110, 38 C.F.R. §§ 3.303, 3.304, 3.306.  
Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma). Presumptive service connection for 
these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met 
provided that the rebuttable presumption provisions of § 
3.307(d) are also satisfied. 38 C.F.R. § 3.309(e) 
(2008)(emphasis added).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
Veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
Veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Back Disability

Factual Background & Analysis

A service Report of Medical History dated in November 1970 
reflects that the Veteran complained of back trouble.  A 
Report of Medical Examination dated in January 1972 for 
separation purposes reflects that the Veteran's spine and 
other musculoskeletal were clinically evaluated as normal.  
There are no other service treatment records related to the 
back.  The Board notes that a January 2009 supplemental 
statement of the case indicates that the Veteran complained 
of a history of back trouble at the January 1972 separation 
examination.  The January 1972 Report of Medical Examination 
does not reflect any back complaints and there is no record 
of a Report of Medical History for separation purposes.  

The Board notes that the January 2009 supplemental statement 
of the case also refers to statements by the Veteran's sister 
that the Veteran was treated for a back disability as early 
as 1974 at the Pasadena Texas Memorial Hospital.  There is no 
evidence of treatment for a back disability prior to 1996.  

Private medical records from Dr. W.R. dated in March 1996 
reflect that the Veteran had a motor vehicle accident in 
February 1996.  

A June 1996 letter from Dr. C.A.H. at the Southwest Bone and 
Joint Clinic reflects that Dr. C.A.H. began treating the 
Veteran in May 1996 and diagnosed lumbar strain and 
mechanical low back pain.  

The Veteran underwent a VA examination in September 2006.  He 
reported a back disability suffered during service due to 
jumping from helicopters, as well as walking in rice paddies 
and carrying a load of supplies and other equipment.  He 
stated that the onset of pain was in 1972 and the pain was 
across the lumbar area or low back area associated with 
numbness in both legs.  

Following physical examination, the examiner diagnosed 
degenerative joint disease of the lumbar spine with evidence 
of a disc protrusion bulging in the lumbar spine L4-5 with a 
prior history of a moderate lumbar spondylosis.  The examiner 
opined that the current back disability is less likely as not 
related to the Veteran's active service in the military.  The 
examiner noted a history of back pain at time of separation 
in 1972, but reasoned that there was no information of 
continuous treatment or symptomatology following the 
Veteran's separation from the military.  The examiner noted a 
gap of several decades and that the pain restarted after the 
Veteran had a motor vehicle accident in 1996.  The examiner 
stated that the Veteran's evaluation after the 1996 accident 
did not make any reference about a persistent back condition.  

Despite the Veteran's contentions otherwise, there is no 
competent medical evidence that any current back disorder is 
etiologically related to service or any incident therein.  
The Board notes that the Veteran complained of back pain in 
service in November 1970.  However, the Veteran's spine was 
clinically evaluated as normal upon separation from service.  
The clinically normal findings are significant in that it 
demonstrates that trained military medical personnel were of 
the opinion that no back disability was present at that time.  
The Board views the examination report as competent evidence 
that there was no back disability at that time.  

Furthermore, as there is no evidence of a back disorder 
within one year after the Veteran's military service, the 
presumption under 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309 is not applicable.

Moreover, the lack of any evidence of a continuing back 
disorder for over 24 years between the period of active duty 
and the evidence showing a back disorder is itself evidence 
which tends to show that no back disorder was incurred as a 
result of service.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during 
and after military service, as evidence of whether a 
disability was incurred in service or whether an injury, if 
any, resulted in any chronic or persistent disability which 
still exists currently.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).   

Finally, the Board believes it significant that the September 
2006 VA examiner opined that a back disorder was not 
etiologically related to service.  This opinion was based on 
examination of the Veteran and review of the claims file.  
The Board believes it is entitled to considerable weight and 
is competent evidence regarding causation of the disability 
at issue.  

As for the Veteran's statements attributing his back disorder 
to his period of service, although he is competent to 
describe symptoms of a back disorder, the claimed disability 
is not a condition under case law where lay observation has 
been found to be competent; therefore, the determination as 
to the presence of the disability is medical in nature, that 
is, not capable of lay observation, and competent medical 
evidence is needed to substantiate the claim.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony 
is competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Where, as here, the determinative issue involves questions of 
a medical diagnosis or of medical causation, not capable of 
lay observation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  For this reason, the Board 
rejects the Veteran's statements as competent evidence to 
substantiate the claim that the current back disability, 
first documented many years after service, is related to his 
period of service or manifest in the first post-service year.  
38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

As the Board may consider only independent medical evidence 
to support its findings and as there is no favorable medical 
evidence to support the claim of service connection for a 
back disorder, as articulated above, the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Thus, service connection for a back disorder is not 
warranted.  

Skin Condition

Factual Background & Analysis

Service treatment records dated in July 1971 reflect that the 
Veteran was assessed with pseudofolliculitis barbae.  A 
Report of Medical Examination for separation purposes dated 
in January 1972 reflects that the Veteran's skin and 
lymphatics were clinically evaluated as normal.  

The Veteran underwent a VA examination in January 2008.  He 
presented with his face painted in permanent black thick 
paint or ink.  He reported "agent orange" caused his face 
to be stained black.  He was not aware of pseudofolliculitis 
barbae and when attempts were made to discover history of the 
condition, he was uncooperative.  He reported that his only 
skin condition was "agent orange."  He became angry and 
yelling inappropriately.  He denied pseudofolliculitis barbae 
and denied any current treatment.  

Following physical examination, no abnormal skin disability 
was found with the exception of permanent face marker the 
Veteran applied to his skin.  

Based on the objective findings in the January 2008 VA 
examination, there is no current diagnosis of a skin 
disability.  The Veteran has otherwise not identified or 
submitted any medical evidence which reflects current skin 
disability.  As such, in the absence of proof of a present 
disability, there can be no valid claim of service 
connection.  See Brammer, supra.  As there is no evidence of 
a current disability, it is unnecessary for the Board to 
reach the question of etiology of the claimed skin 
disability.  

The Veteran contends that a skin disability may have resulted 
from Agent Orange exposure during his Vietnam service.  Under 
38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as to 
veterans who served in Vietnam during a certain time period, 
certain diseases may be presumed to have resulted from 
exposure to certain herbicide agents such as Agent Orange.  
However, the Board notes that the record does not contain any 
diagnosis of the Veteran's claimed skin disability that 
matches any disease listed in 38 C.F.R. § 3.309(e).  The 
Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed.Reg. 
341-346 (1994); see also 61 Fed.Reg. 57586-57589 (2003).  
Therefore, service connection for the claimed disability 
cannot be granted on the basis of the presumptive regulations 
relating to exposure to Agent Orange.

Where, as here, the determinative issue involves questions of 
a medical diagnosis or of medical causation, not capable of 
lay observation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  For this reason, the Board 
rejects the Veteran's statements as competent evidence to 
substantiate the claim that the claimed skin disability is 
related to his period of service.  38 C.F.R. § 3.159; 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only independent medical evidence 
to support its findings and as there is no favorable medical 
evidence to support the claim of service connection for a 
skin disability, as articulated above, the preponderance of 
the evidence is against the claim and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).

Thus, service connection for a skin disability is not 
warranted.  

Increased Rating for PTSD from January 24, 1996 to May 20, 
1998

Criteria & Analysis

The Veteran is currently assigned a 50 percent disability 
rating for PTSD effective June 24, 1996, and a 100 percent 
disability rating from May 21, 1998 under Diagnostic Code 
9411.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, 
as in the instant case, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Under Diagnostic Code 9411, the criteria for mental 
disorders, including PTSD, is as follows:

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130. 

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a 
mental disorder should conform to DSM-IV.  See 38 C.F.R. 
§ 4.125(a).  Diagnoses many times will include an Axis V 
diagnosis, or a Global Assessment of Functioning (GAF) score.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  

According to the DSM-IV, a GAF score between 41 and 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job); a GAF 
score between 51 and 60 is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers); a GAF between 61 and 70 
is indicative of mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships; a GAF between 71 
to 80 is indicative that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
school work).

VA outpatient treatment records dated in January 1996 reflect 
that the Veteran was assessed with PTSD.  Upon mental status 
examination, the Veteran did not have any thoughts of suicide 
or homicide, and there was no evidence of disorder of 
thought, perception, or cognition.  

VA outpatient treatment records dated in July 1996 reflect 
that the Veteran reported social detachment, insomnia, 
hypervigilance, and problems with anger.  He stated that he 
heard noises and saw visual illusions for years.  He denied 
panic attacks and manic symptoms.  He reported suicidal 
thoughts.  

Upon mental status examination, the Veteran was alert and 
oriented times three.  He was satisfactorily groomed.  His 
affect was restricted and hostile, and his mood was depressed 
and angry.  His speech was low in volume, but otherwise 
unremarkable.  

Private medical records from Dr. G.G.P. dated in September 
1996 reflect that the Veteran appeared agitated and 
threatening.  Mood was angry and irritable and his affect was 
flat.  Auditory and visual hallucinations were noted.  He was 
confused and disoriented, and memory appeared impaired.  He 
reported that he did not have any friends.  Dr. G.G.P. 
assigned a GAF score of 45.  The Board notes that Dr. G.G.P. 
also diagnosed a personality disorder and did not assign a 
GAF score based solely on PTSD. 

The Veteran underwent a VA examination in July 1997.  He 
stated that he was separated from his wife most of the time.  
He reported that he had no friends and avoided going to 
stores, movies or ball games because he saw the Vietcong 
everywhere.  He stated that he has had at least 60 jobs, and 
that his inability to keep a job has contributed to his 
erratic marital relationship.  

Upon mental status examination, the Veteran's mood was 
dejected and anhedonic.  His affect was constricted and 
depressed.  His speech was normal in rate and amount and the 
content was relevant and goal directed.  He was oriented for 
time, place and person.  Memory for recent and remote events 
appeared generally intact.  The examiner diagnosed chronic, 
severe PTSD and assigned a GAF score of 40.  The Board notes 
that the VA examiner also diagnosed a personality disorder 
and did not assign a GAF score based solely on PTSD. 

After considering the totality of the evidence in this case, 
it is clear that the Veteran suffers mild to moderate PTSD 
impairment, and the Veteran has already been assigned a 50 
percent rating in recognition of such impairment.  However, 
the regulatory criteria for a rating greater than 50 percent 
have not been met. 

The Veteran has not been noted to have such symptoms as 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
impaired impulse control; spatial disorientation; or neglect 
of personal appearance and hygiene.  For example, July 1996 
VA outpatient treatment records reflect that speech was low 
in volume, but otherwise unremarkable, and that the Veteran 
was satisfactorily groomed.  Although Dr. G.G.P. noted that 
the Veteran was disoriented, July 1996 VA outpatient 
treatment records reflect that the Veteran was alert and 
oriented times three and the July 1997 VA examiner noted that 
the Veteran was oriented for time, place and person.  

On the other hand, the Veteran exhibited depression, which is 
reflected in the July 1997 VA examination report.  VA 
outpatient treatment records dated in July 1996 reflect that 
the Veteran reported suicidal thoughts.  The veteran also 
exhibited difficulty in adapting to stressful circumstances 
(including work or a worklike setting).  For example, the 
July 1997 VA examination report reflects that the Veteran has 
had at least 60 jobs.  The Board also notes that the Veteran 
has been assigned GAF scores of 40 and 45, which are 
indicative of serious symptoms.  However, as noted above, the 
Veteran has not been assigned a GAF score based solely on 
PTSD.  

The evidence does suggest that the Veteran has some symptoms 
listed under the criteria for a rating greater than 50 
percent, such as depression, suicidal ideation, and an 
inability to establish and maintain effective relationships.  
However, the majority of reported PTSD symptoms are fully 
contemplated by the existing 50 percent rating.  The Board is 
unable to find that the PTSD disability picture more nearly 
approximates the criteria for the next higher rating of 70 
percent at any time during the period covered by this appeal.  
Fenderson.   

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized 
for his PTSD.  The effect of his PTSD on his ability to hold 
employment appears to be contemplated by the currently 
assigned 50 percent rating.  Therefore, the Board finds that 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a back disorder is not warranted.  

Service connection for a skin disability, to include 
pseudofolliculitis barbae, is not warranted.  

Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD), from January 24, 1996, 
to May 20, 1998 is not warranted.  

The appeal is denied as to all issues.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


